COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-410-CV
 
PLANET BEACH FRANCHISING CORPORATION       
           
           
APPELLANT
V.
BRYCE BURK AND NEDA BURK       
           
           
           
      
     APPELLEES
----------
FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       We
have considered the "Agreed Motion To Dismiss Appeal." It is the
court's opinion that the motion should be granted; therefore, we dismiss the
appeal. See TEX. R. APP.
P. 42.1(a)(2), 43.2(f).
       Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.
 
          
           
           
           
           
           
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED: June 5, 2003

1. See Tex. R. App. P. 47.4.